An insolvent firm, on the 24th of August, 1850, having on deposit in the Union Bank $3,600, made a general *177assignment of their property to the plaintiff, as trustee, for the benefit of their creditors. No notice of the assignment was given to the bank, until the 28 th of August. On the 27th of August, a bill, exceeding in amount the sum on deposit, indorsed by the insolvent firm, and which had been discounted by the bank for the indorsers, became due, and was charged by the bank in their account. The assignee, after demand of the sum in deposit, brought this actiop to recover it, which was defended by the bank, on the ground that they had a right to apply, and had applied, the sum in deposit toward the payment of the bill.
Held, that the plaintiff was entitled to recover. That his right to the money was complete, without giving notice of the assignment, and that the bank could not, as against him, apply the deposit in payment of the bill. That section 112 of the Code did not change the former rule in this respect, as to the substantial rights of the parties.
(S. C., 4 Sandf. 604; 9 N. Y. 211.)